Citation Nr: 1707711	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  00-08 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right skull disorder to include retained foreign bodies.

2.  Entitlement to service connection for a bilateral eye disorder, to include retained foreign bodies.

3.  Entitlement to service connection for a jaw disorder to include jawbone retained foreign bodies.

4.  Entitlement to service connection for a left shoulder disorder, to include muscle injury, intramuscular scarring, and retained foreign bodies.

5.  Entitlement to service connection for a left upper arm disorder to include muscle injury, intramuscular scarring, and retained foreign bodies.

6.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple left shoulder and axillary area shell fragment wound scars.

7.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple left forearm and wrist shell fragment wound scars.

8.  Entitlement to a disability evaluation in excess of 10 percent for reach of the Veteran's multiple left lateral chest wall shell fragment wound scars.

9.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple right buttocks shell fragment wound scars.

10.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple right thigh shell fragment wound scars.

11.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple right knee shell fragment wound scars.

12.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple right lower leg shell fragment wound scars.

13.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple left buttocks shell fragment wound scars.

14.  Entitlement to a disability in excess of 10 percent for each of the Veteran's multiple left thigh shell fragment wound scars.

15.  Entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple left lower leg, ankle, and foot scar residuals.

16.  Entitlement to a separate compensable evaluation for the Veteran's right forearm retained foreign bodies.

17.  Entitlement to a separate compensable evaluation for the Veteran's right wrist retained foreign bodies.

18.  Entitlement to a separate compensable evaluation for the Veteran's left elbow retained foreign bodies.

19.  Entitlement to a separate compensable evaluation for the Veteran's left forearm retained foreign bodies.

20.  Entitlement to a separate compensable evaluation for the Veteran's left chest retained foreign bodies.

21.  Entitlement to a separate compensable evaluation for the Veteran's left lower lung field retained foreign bodies.

22.  Entitlement to a separate compensable evaluation for the Veteran's low back retained foreign bodies.

23.  Entitlement to a separate compensable evaluation for the Veteran's right buttocks retained foreign bodies.

24.  Entitlement to a separate compensable evaluation for the Veteran's right thigh retained foreign bodies.

25.  Entitlement to a separate compensable evaluation for the Veteran's right knee retained foreign bodies.

26.  Entitlement to a separate compensable evaluation for the Veteran's right lower leg retained foreign bodies.

27.  Entitlement to a separate compensable evaluation for the Veteran's left buttocks retained foreign bodies.

28.  Entitlement to a separate compensable evaluation for the Veteran's left thigh retained foreign bodies.

29.  Entitlement to a separate compensable evaluation for the Veteran's left lower leg retained foreign bodies.

30.  Entitlement to a separate compensable evaluation for the Veteran's left ankle retained foreign bodies.

31.  Entitlement to a separate compensable evaluation for the Veteran's left foot retained foreign bodies.

32.  Entitlement to a separate compensable evaluation for the Veteran's colon retained foreign bodies.

33.  Entitlement to a separate compensable evaluation for the Veteran's right elbow intramuscular scarring.

34.  Entitlement to a separate compensable evaluation for the Veteran's right forearm intramuscular scarring. 

35.  Entitlement to a separate compensable evaluation for the Veteran's right wrist intramuscular scarring.

36.  Entitlement to a separate compensable evaluation for the Veteran's left elbow intramuscular scarring.

37.  Entitlement to a separate compensable evaluation for the Veteran's left forearm intramuscular scarring.

38.  Entitlement to a separate compensable evaluation for the Veteran's left chest intramuscular scarring.

39.  Entitlement to a separate compensable evaluation for the Veteran's left lower lung field intramuscular scarring.

40.  Entitlement to a separate compensable evaluation for the Veteran's low back intramuscular scarring.

41.  Entitlement to a separate compensable evaluation for the Veteran's right buttocks intramuscular scarring.

42.  Entitlement to a separate compensable evaluation for the Veteran's right thigh intramuscular scarring.

43.  Entitlement to a separate compensable evaluation for the Veteran's right knee intramuscular scarring.

44.  Entitlement to a separate compensable evaluation for the Veteran's right lower leg intramuscular scarring.

45.  Entitlement to a separate compensable evaluation for the Veteran's left buttocks intramuscular scarring.

46.  Entitlement to a separate compensable evaluation for the Veteran's left thigh intramuscular scarring.

47.  Entitlement to a separate compensable evaluation for the Veteran's left lower leg intramuscular scarring.

48.  Entitlement to a separate compensable evaluation for the Veteran's left ankle intramuscular scarring.

49.  Entitlement to a separate compensable evaluation for the Veteran's left foot intramuscular scarring.

50.  Entitlement to a separate compensable evaluation for the Veteran's colon intramuscular scarring.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which, in pertinent part, established service connection for tender right buttocks shell fragment wound scar residuals, tender left buttocks shell fragment wound scar residuals, and tender right thigh shell fragment wound scar residuals; assigned 10 percent evaluations for those disabilities; and effectuated awards as of February 24, 2000; and denied increased evaluations for the Veteran's tender left shoulder shell fragment wound scar residuals, tender left lower chest area shell fragment wound scar residuals, tender left elbow shell fragment wound scar residuals, tender right knee shell fragment wound scar residuals, tender right lower leg shell fragment wound scar residuals, tender left thigh shell fragment wound scar residuals with retained fragments, and tender left lower leg, ankle, and foot shell fragment wound scar residuals.  

In March 2006, the Board, in pertinent part, reframed the issues on appeal as "entitlement to ratings in excess of 10 percent (to include claims for separate compensable ratings noted in the parentheticals) for residual scarring of the following: right buttocks (4 separate); left buttocks (4 separate); right thigh (5 separate); left forearm/wrist (4 separate); left thigh (7 separate); left lower leg/ left ankle/ left foot (9 separate); right lower leg (6 separate); right knee area (2 separate); left lateral chest wall (3 separate); and left shoulder/ axillary area (2 separate)" and denied evaluations in excess of 10 percent for each listed scar.  The Veteran subsequently appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  

The Court, in pertinent part, in November 2008, set aside the portion of the March 2006 Board decision that denied evaluations in excess of 10 percent for the Veteran's left shoulder and axillary area, left forearm and wrist, left lateral chest wall, right buttocks, right thigh, right knee, right lower leg, left buttocks, left thigh, and left lower leg, ankle, and foot scar residuals.  

In July 2010, the Board, in pertinent part, reframed the issues on appeal as "entitlement to a rating in excess of 10 percent (to include consideration of assignment of separate evaluations) for each of the multiple scars of the right buttock, left buttock, right thigh, left forearm and wrist, left thigh, left lower leg (including the ankle and foot), right lower leg, right knee, left lateral chest wall, and left shoulder and axillary area" and remanded the issue to the RO for additional action.

The RO, in October 2011, denied service connection for right skull, bilateral eye, and jawbone retained foreign bodies, left shoulder muscle injury, intramuscular scarring, and retained foreign bodies; denied separate compensable evaluations for right forearm, right wrist, left elbow, left forearm, left chest, left lower lung field, low back, right buttocks, right thigh, right knee, right lower leg, left buttocks, left thigh, left lower leg, left ankle, left foot, and colon retained foreign bodies; and denied separate compensable evaluations for right elbow, right forearm, right wrist, left elbow, left forearm, left chest, left lower lung field, low back, right buttocks, right thigh, right knee, right lower leg, left buttocks, left thigh, left lower leg, left ankle, left foot, and colon intramuscular scarring.  

In March 2012, the Board remanded the Veteran's appeal for compliance with the July 2010 Remand instructions.  The case was returned to the Board in July 2016, at which time the Board reframed the issues on appeal, as noted on the first page of this decision.  The Board remanded the case in July 2016.

A supplemental statement of the case was issued to the Veteran in September 2016 with the issues framed as the Board had framed them in the July 2016 remand.  The case is now returned for appellate review.

The Veteran submitted a statement in November 2016 noting that he had not raised, nor presented all 50 issues listed on the September 2016 supplemental statement of the case.  The Veteran stated that what he was claiming was entitlement to an earlier effective date of August 1969 and increased ratings for all service-connected disabilities that had been granted in the October 2011 rating decision; an earlier effective date of August 1969 and increased ratings for all previously service-connected muscle injuries and scars, as well as entitlement to a separate compensable rating for a left shoulder muscle injury with scar.  In addition, the Veteran stated that a January 2012 rating decision combined two previously separate ratings for scars and muscle injuries in the left shoulder, left thigh and right knee, which should have been protected ratings.  Finally, he stated that he wanted an examination to assess all of his residual scarring and muscle injuries from his wounds in service.  

Based on the Veteran's November 2016 statement, the Board finds that the Veteran no longer wishes to pursue the claims for service connection for a right skull disorder to include retained foreign bodies, a bilateral eye disorder, to include retained foreign bodies, a jaw disorder to include jawbone retained foreign bodies, and a left upper arm disorder to include muscle injury, intramuscular scarring, and retained foreign bodies.  Thus, issues #1-3 and 5 will be dismissed, as noted below.

Notwithstanding the Veteran's statement in November 2016 that he did not raise or present all 50 issues listed on the first page of this decision, it appears that the Veteran wishes to continue his appeal with respect to the increased rating claims for his multiple scars and muscle injuries.  Therefore, these issues, namely issues #6 through #15 will remain in appellate status.  It also appears that the Veteran wishes to pursue his appeal with respect to the claim for entitlement to service connection for a left shoulder disorder, to include muscle injury, intramuscular scarring, and retained foreign bodies, issue #4.  The remaining claims for various separate compensable ratings for retained foreign bodies, namely issues #16 through #50 will be dismissed, based on the Veteran's November 2016 statement.  In doing so, the Board has liberally reviewed and construed the Veteran's statements.

As for the Veteran's assertion that the ratings should be effective in August 1969, the Veteran noted that he had made this assertion in appealing an October 2011 rating decision.  However, the October 2011 rating decision denied all of the Veteran's claims and thus did not provide a grant for the Veteran to appeal the effective dates assigned.  As the Veteran cannot make a free-standing claim for an earlier effective date without making an assertion of clear and unmistakable error in the prior decision, any free-standing claim for an earlier effective date for the assigned ratings is not a valid claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date is a nullity).

Regarding the Veteran's assertions that the RO in January 2012 should not have combined separate ratings for the left shoulder, left thigh, right knee, and left axillary area, it is not clear what the Veteran is referring to as the January 2012 rating decision did not address these claims, but instead adjudicated an unrelated special monthly compensation issue, pursuant to a stipulated agreement.  Nonetheless, any issue pertaining to a higher rating for the service-connected scars and muscle injuries will be addressed in the remaining claims on appeal, as noted in the remand section below.

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ): entitlement to service connection for a left shoulder disorder, to include muscle injury, intramuscular scarring, and retained foreign bodies; entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple left shoulder and axillary area shell fragment wound scars; entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple left forearm and wrist shell fragment wound scars; entitlement to a disability evaluation in excess of 10 percent for reach of the Veteran's multiple left lateral chest wall shell fragment wound scars; entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple right buttocks shell fragment wound scars; entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple right thigh shell fragment wound scars; entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple right knee shell fragment wound scars; entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple right lower leg shell fragment wound scars; entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple left buttocks shell fragment wound scars; entitlement to a disability in excess of 10 percent for each of the Veteran's multiple left thigh shell fragment wound scars; and entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple left lower leg, ankle, and foot scar residuals 
	

FINDINGS OF FACT

In a November 2016 written statement, along with the Veteran's name and claims file number, the Veteran stated that he did not wish to pursue his claims for issues #1-3, 5, and 16-50, as delineated below.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for a right skull disorder to include retained foreign bodies have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for a bilateral eye disorder, to include retained foreign bodies have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for a jaw disorder to include jawbone retained foreign bodies have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

4.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for a left upper arm disorder to include muscle injury, intramuscular have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

5.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's right forearm retained foreign bodies have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

6.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's right wrist retained foreign bodies have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

7.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's left elbow retained foreign bodies have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

8.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's left forearm retained foreign bodies have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

9.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's left chest retained foreign bodies have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

10.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's left lower lung field retained foreign bodies have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

11.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's low back retained foreign bodies have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

12.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's right buttocks retained foreign bodies have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

13.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's right thigh retained foreign bodies have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

14.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's right knee retained foreign bodies have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

15.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's right lower leg retained foreign bodies have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

16.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's left buttocks retained foreign bodies have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

17.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's left thigh retained foreign bodies have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

18.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's left lower leg retained foreign bodies have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

19.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's left ankle retained foreign bodies have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

20.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's left foot retained foreign bodies have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

21.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's colon retained foreign bodies have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

22.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's right elbow intramuscular scarring have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

23.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's right forearm intramuscular scarring have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

24.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's right wrist intramuscular scarring have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

25.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's left elbow intramuscular scarring have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

26.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's left forearm intramuscular scarring have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

27.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's left chest intramuscular scarring have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

28.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's left lower lung field intramuscular scarring have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

29.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's low back intramuscular scarring have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

30.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's right buttocks intramuscular scarring have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

31.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's right thigh intramuscular scarring have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

32.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's right knee intramuscular scarring have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

33.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's right lower leg intramuscular scarring have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

34.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's left buttocks intramuscular scarring have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

35.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's left thigh intramuscular scarring have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

36.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's left lower leg intramuscular scarring have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

37.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's left ankle intramuscular scarring have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

38.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's left foot intramuscular scarring have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

39.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a separate compensable evaluation for the Veteran's colon intramuscular scarring have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

In a November 2016 written statement, along with the Veteran's name and claims file number, the Veteran indicated did not wish to pursue his claims for issues #1-3, 5, and 16-50, specifically, entitlement to service connection for a right skull disorder to include retained foreign bodies; entitlement to service connection for a bilateral eye disorder, to include retained foreign bodies; entitlement to service connection for a jaw disorder to include jawbone retained foreign bodies; entitlement to service connection for a left upper arm disorder to include muscle injury, intramuscular; and entitlement to a separate compensable evaluation for the Veteran's right forearm retained foreign bodies; entitlement to a separate compensable evaluation for the Veteran's right wrist retained foreign bodies; entitlement to a separate compensable evaluation for the Veteran's left elbow retained foreign bodies; entitlement to a separate compensable evaluation for the Veteran's left forearm retained foreign bodies; entitlement to a separate compensable evaluation for the Veteran's left chest retained foreign bodies; entitlement to a separate compensable evaluation for the Veteran's left lower lung field retained foreign bodies; entitlement to a separate compensable evaluation for the Veteran's low back retained foreign bodies; entitlement to a separate compensable evaluation for the Veteran's right buttocks retained foreign bodies; entitlement to a separate compensable evaluation for the Veteran's right thigh retained foreign bodies; entitlement to a separate compensable evaluation for the Veteran's right knee retained foreign bodies; entitlement to a separate compensable evaluation for the Veteran's right lower leg retained foreign bodies; entitlement to a separate compensable evaluation for the Veteran's left buttocks retained foreign bodies; entitlement to a separate compensable evaluation for the Veteran's left thigh retained foreign bodies; entitlement to a separate compensable evaluation for the Veteran's left lower leg retained foreign bodies; entitlement to a separate compensable evaluation for the Veteran's left ankle retained foreign bodies; entitlement to a separate compensable evaluation for the Veteran's left foot retained foreign bodies; entitlement to a separate compensable evaluation for the Veteran's colon retained foreign bodies; entitlement to a separate compensable evaluation for the Veteran's right elbow intramuscular scarring; entitlement to a separate compensable evaluation for the Veteran's right forearm intramuscular scarring; entitlement to a separate compensable evaluation for the Veteran's right wrist intramuscular scarring; entitlement to a separate compensable evaluation for the Veteran's left elbow intramuscular scarring; entitlement to a separate compensable evaluation for the Veteran's left forearm intramuscular scarring; entitlement to a separate compensable evaluation for the Veteran's left chest intramuscular scarring; entitlement to a separate compensable evaluation for the Veteran's left lower lung field intramuscular scarring; entitlement to a separate compensable evaluation for the Veteran's low back intramuscular scarring; entitlement to a separate compensable evaluation for the Veteran's right buttocks intramuscular scarring; entitlement to a separate compensable evaluation for the Veteran's right thigh intramuscular scarring; entitlement to a separate compensable evaluation for the Veteran's right knee intramuscular scarring; entitlement to a separate compensable evaluation for the Veteran's right lower leg intramuscular scarring; entitlement to a separate compensable evaluation for the Veteran's left buttocks intramuscular scarring; entitlement to a separate compensable evaluation for the Veteran's left thigh intramuscular scarring; entitlement to a separate compensable evaluation for the Veteran's left lower leg intramuscular scarring; entitlement to a separate compensable evaluation for the Veteran's left ankle intramuscular scarring; entitlement to a separate compensable evaluation for the Veteran's left foot intramuscular scarring; and entitlement to a separate compensable evaluation for the Veteran's colon intramuscular scarring.

In determining the above, the Board is cognizant that the Veteran's November 2016 statement indicates that he has not raised or presented any of the issues as characterized; he also states, however, that he continues to pursue increased rating for the service-connected disabilities (which were among the disabilities characterized on appeal by the RO and Board).  After careful and a liberal reading of the Veteran's statements, the Board has retained jurisdiction of the claims for which the Veteran has indicated a desire to continue to pursue and found that his November 2016 letter clearly indicates a desire to withdraw from appeal the additional claims.  Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to these latter issues.  

That is, based on the Veteran's November 2016 statement, the Board has sought to retain the issues on appeal that cover the issues for which the Veteran continues to seek additional benefit; in the Board's judgment, the issues the Board retains in appellate status can be broadly interpreted to cover the claims as to service connection and increase from retained foreign bodies as detailed in that November 2016 letter.  In this regard, as detailed below, the Board remands to obtain the medical examination that the Veteran requested in this letter.  See Page 5, (8), November 2016 Letter.  

Because the Veteran has withdrawn his appeal as to these issues, there remain no allegations of error of fact or law for appellate consideration on these issues, and the Board does not have further jurisdiction.




ORDER

Entitlement to service connection for a right skull disorder to include retained foreign bodies is dismissed.

Entitlement to service connection for a bilateral eye disorder, to include retained foreign bodies is dismissed.

Entitlement to service connection for a jaw disorder to include jawbone retained foreign bodies is dismissed.

Entitlement to service connection for a left upper arm disorder to include muscle injury, intramuscular is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's right forearm retained foreign bodies is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's right wrist retained foreign bodies is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's left elbow retained foreign bodies is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's left forearm retained foreign bodies is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's left chest retained foreign bodies is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's left lower lung field retained foreign bodies is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's low back retained foreign bodies is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's right buttocks retained foreign bodies is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's right thigh retained foreign bodies is dismissed. 

Entitlement to a separate compensable evaluation for the Veteran's right knee retained foreign bodies is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's right lower leg retained foreign bodies is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's left buttocks retained foreign bodies is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's left thigh retained foreign bodies is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's left lower leg retained foreign bodies is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's left ankle retained foreign bodies is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's left foot retained foreign bodies is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's colon retained foreign bodies is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's right elbow intramuscular scarring is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's right forearm intramuscular scarring is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's right wrist intramuscular scarring is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's left elbow intramuscular scarring is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's left forearm intramuscular scarring is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's left chest intramuscular scarring is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's left lower lung field intramuscular scarring is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's low back intramuscular scarring is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's right buttocks intramuscular scarring is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's right thigh intramuscular scarring is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's right knee intramuscular scarring is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's right lower leg intramuscular scarring is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's left buttocks intramuscular scarring is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's left thigh intramuscular scarring is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's left lower leg intramuscular scarring is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's left ankle intramuscular scarring is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's left foot intramuscular scarring is dismissed.

Entitlement to a separate compensable evaluation for the Veteran's colon intramuscular scarring is dismissed.



REMAND

The Veteran submitted a statement in November 2016 that he wanted to have an examination to determine the exact location of all retained foreign bodies associated with his service-connected multiple shell fragment wound injury, including exact muscle group, bone, and/ organ, affected.  Review of the record shows that the Veteran's most recent examination to address his service-connected scar and muscle disabilities was in April 2012, with an addendum report in December 2012.  Given that the severity of his service-connected muscle and scar disabilities has potentially worsened in the intervening four plus years, additional examination is warranted to address the severity of his various muscle injuries and scarring in the left shoulder, forearm, and wrist, left lateral chest wall, right buttocks, right thigh, right knee, right lower leg, left buttocks, left thigh, left lower leg, ankle, and foot.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any pertinent treatment records pertaining to his various muscle injuries and scarring in the left shoulder, forearm, and wrist, left lateral chest wall, right buttocks, right thigh, right knee, right lower leg, left buttocks, left thigh, left lower leg, ankle, and foot.

2.  The AOJ should secure for the record copies of complete clinical records of all updated VA treatment the Veteran has received for his various muscle injuries and scarring in the left shoulder, forearm, and wrist, left lateral chest wall, right buttocks, right thigh, right knee, right lower leg, left buttocks, left thigh, left lower leg, ankle, and foot from December 2012 to present.

3.  The AOJ should then arrange for the Veteran to be scheduled for a VA evaluations to determine the current severity of his various muscle injuries and scarring in the left shoulder, forearm, and wrist, left lateral chest wall, right buttocks, right thigh, right knee, right lower leg, left buttocks, left thigh, left lower leg, ankle, and foot.  The examiner should review the record.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected muscle injuries and scarring in the left shoulder, forearm, and wrist, left lateral chest wall, right buttocks, right thigh, right knee, right lower leg, left buttocks, left thigh, left lower leg, ankle, and foot.

Regarding the scarring, describe whether there is any impairment associated with the scarring of the left shoulder and axillary area, left forearm and wrist, multiple left lateral chest wall, right and left buttocks, right and left thigh, right knee, right and left lower leg, ankle, and foot, whether the scars are adherent to underlying tissue, whether the scars are tender to palpation or unstable, and the approximate measurements of the scars. 

Regarding the muscle injuries, address any muscle impairment associated with shell fragment wound residuals and/ or retained foreign bodies of the left shoulder, forearm, and wrist, left lateral chest wall, right buttocks, right thigh, right knee, right lower leg, left buttocks, left thigh, left lower leg, ankle, and foot, to include identifying the affected muscle group(s).

Then the examiner also should provide an opinion on the following with reference to 38 C.F.R. §§ 4.56, 4.73: 

(a)  Right and Left Buttock - MG XVII under Diagnostic Code 5317, state whether the impairment is considered slight, moderate, moderately severe, or severe.

(b)  Muscle Injury Left Axillary Area, Left Lateral Chest - MG XXI under Diagnostic Code 5321, state whether the impairment is considered slight, moderate, severe or moderately severe; or MG II under Diagnostic Code 5302, state whether impairment is considered slight, moderate, moderately severe, or severe.

(c)  Left Foot - MG X under Diagnostic Code 5310, state whether the impairment is slight, moderate, moderately severe, or severe.

(d)  Right Thigh and Left Thigh - MG XIII under Diagnostic Code 5313, state whether the impairment is slight, moderate, moderately severe, or severe.  

(e)  Left Forearm - MG VII under Diagnostic Code 5307, state whether the impairment is slight, moderate, moderately severe, or severe.  

(f)  Right Lower Leg - MG XI under Diagnostic Code 5311, state whether the impairment is slight, moderate, moderately severe, or severe.  

(g)  Left Ankle - MG XII under Diagnostic Code 5312, state whether the impairment is slight, moderate, moderately severe, or severe.   

For all service-connected muscle disabilities above, use the following guidelines for slight, moderate, moderately severe, and severe:

Slight - State whether there is minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.

Moderate - State whether there are entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

Moderately severe - State whether there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compare with sound side demonstrate positive evidence of impairment.

Severe - State whether the Veteran has ragged, depressed and adherent scars indicating wide damage to muscle groups; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  

Also state whether there is x-ray evidence of foreign bodies indicating intermuscular trauma; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.

State whether there is diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; or induration or atrophy of an entire muscle following simple piercing by a projectile.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  The AOJ should then review the record and readjudicate the claim of entitlement to service connection for a left shoulder disorder, to include muscle injury, intramuscular scarring, and retained foreign bodies and issues; entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple left shoulder and axillary area shell fragment wound scars; entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple left forearm and wrist shell fragment wound scars; entitlement to a disability evaluation in excess of 10 percent for reach of the Veteran's multiple left lateral chest wall shell fragment wound scars; entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple right buttocks shell fragment wound scars; entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple right thigh shell fragment wound scars; entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple right knee shell fragment wound scars; entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple right lower leg shell fragment wound scars; entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple left buttocks shell fragment wound scars; entitlement to a disability in excess of 10 percent for each of the Veteran's multiple left thigh shell fragment wound scars; and entitlement to a disability evaluation in excess of 10 percent for each of the Veteran's multiple left lower leg, ankle, and foot scar residuals.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


